DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2.	Applicant’s arguments, see page 9, lines 7-12, filed 28 February 2022, with respect to the 35 USC 112(b) rejection of claims 2, 13 and 14 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 2, 13 and 14 has been withdrawn in view of the cancellation of the claims. 

3.	Applicant’s arguments, see page 9, line 13 to page 10, line 6, filed 28 February 2022, with respect to the 35 USC 102 and 103 rejections of claims 1-5, 13-16 and 18-20 have been fully considered and are persuasive.  The 35 USC 102 and 103 rejections of claims 1-5, 13-16 and 18-20 have been withdrawn in view of the cancellation of the claims. 

Allowable Subject Matter

4.	Claims 6-12 and 17 are allowed.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
March 11, 2022